Citation Nr: 1739335	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-08 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to August 1, 2016, and in excess of 70 percent since that date.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Getz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a June 2016 decision, the Board remanded the issue of entitlement to an increased initial disability rating for PTSD for further development, and the claim is now ready for adjudication.  While the Veteran's PTSD rating was increased as a result of this development, he was not awarded the maximum benefit allowed by law and regulation.  As such, his PTSD claim remains on appeal  AB v. Brown, 6 Vet. App. 35 (1993).

Finally, during the course of this appeal, the Veteran has asserted that he is unemployable due to the disorder on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, he was ultimately granted entitlement to a total disability rating based on individual unemployability (TDIU) in February 2017.  As this aspect of his claim was separately adjudicated and the Veteran has not submitted a notice of disagreement to this decision, it is no longer on appeal.  See Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009) (in situations where an issue is bifurcated, an appellant must then specifically appeal each bifurcated issue).


FINDINGS OF FACT

1.  For the period prior to August 1, 2016, the Veteran's psychiatric symptoms have been characterized by flashbacks, irritability, sleep impairment, nightmares, avoidance, and depression; occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms such as obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, and the inability to establish and maintain effective relationships, have not been shown.  

2.  For the period since August 1, 2016, the Veteran's psychiatric symptoms have been characterized by recurrent intrusive thoughts, avoidance, persistently negative emotions, exaggerated startle response, sleep disturbances, hypervigilance, depression, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, 
occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective work and social relationships; total occupational and social impairment due to such symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and/or memory loss for names of close relatives, own occupation, or own name, have not been shown.  


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, prior to August 1, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2. The criteria for an initial disability rating in excess of 70 percent for an acquired psychiatric disorder, diagnosed as PTSD, since August 1, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for his service-connected psychiatric disorder, diagnosed as PTSD.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 


Prior to August 1, 2016

For the period prior to August 1, 2016, the Veteran has been assigned a 50 percent rating for an acquired psychiatric disorder under 38 C.F.R. § 4.130, DC 9411 (2016) (addressing PTSD).  In order to warrant the next-higher 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, and irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2016).

Based on the evidence of record, a rating in excess of 50 percent is not warranted for the period prior to August 1, 2016.  Specifically, objective symptoms exhibited by the Veteran during this period remained more or less stable and did not meet the rating criteria for a higher 70 percent rating. 

For example, at a VA examination in March 2008, the Veteran complained of flashbacks, irritability, sleep impairment, nightmares, avoidance, and depression.  On examination, the Veteran's eye contact was good and his grooming and hygiene adequate.  He was oriented as to time, place, person, and purpose.  His judgment and insight were intact.  No faulty perceptions, delusions, hallucinations, or obsessions were noted.  The Veteran's memory was intact and his speech was coherent, non-pressured, and goal-directed.  The examiner noted that the Veteran had been married for 40 years, had a supportive relationship with his children, and was able to independently perform all the activities of daily living.  Significantly, the examiner noted no evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgement, thinking or mood, due to such symptoms as suicidal ideations, obsession rituals which interfere with speech, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, spatial disorientation, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  

At his July 2010 VA examination, the Veteran reported symptoms of avoidance, intrusive thoughts, nightmares, panic attacks, hypervigilance, exaggerated startle response, and problems interacting with other people.  On examination, he was clean, well-groomed, polite, and cooperative.   He was oriented as to time, place, manner, and purpose.  His thought content was rationale, and his speech was clear and goal-directed.  The Veteran showed symptoms of anxiety, sadness, and depression, but his affect was normal and his insight and judgement were adequate.  Although the Veteran denied current suicidal ideations, intent, or plan, he did report that he had experienced a suicidal ideation in the past and had worked out a plan to kill himself.  He denied hallucinations or delusions.  The examiner noted no occupational and social impairment.  

During his February 2016 examination, the Veteran reported anxiety, panic attacks, constant fear, and hypervigilance.  The examiner noted good eye contact and appropriate grooming.  The Veteran had good insight and judgment, normal affect, concentration, and memory.  He was alert as to time, place, manner, and purpose.  His thought processes were linear, logical, and goal-oriented.  Although the Veteran reported that he cleared brush on his property to maintain a clear line of sight and would often sit on his front porch with a gun, he reported no current suicidal or homicidal ideations, and no delusions or obsessions were noted.   

As the clinical evidence of record indicates, the Veteran has experienced some symptoms that might support a rating in excess of 50 percent.  For example, as noted above, he reported experiencing a suicidal ideation during his July 2010 examination.  However, the Board notes that the Veteran continued to deny current suicidal and homicidal ideations throughout the entire period on appeal as noted in his March 2018, July 2010, and February 2016 examinations.  Additionally, all three examiners consistently noted that the Veteran's judgment, insight, and impulse control are adequate.  In light of these facts, the Board finds that a single instance of such a symptom does not represent a pattern of symptoms sufficient to warrant an increased rating in excess of 50 percent.  In the Board's view, the criteria for the next higher 70 percent rating depict a level or impairment, when viewed as a whole, that is more severe than the symptoms displayed by the Veteran prior to August 1, 2016.  

The Board notes that prior to August 1, 2016, the Veteran's PTSD has not manifested by occupational and social and impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities, speech which is intermittently illogical, obscure, and irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, (such as spatial disorientation; spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, including work or a worklike setting), and the complete inability to establish and maintain effective relationships, at any time during this period on appeal.  In light of this fact, a rating in excess of 50 percent is not warranted for the period prior to August 1, 2016.  

Since August 1, 2016

For the period prior to August 1, 2016, the Veteran has been assigned a 70 percent rating for an acquired psychiatric disorder under 38 C.F.R. § 4.130, DC 9411 (2016).  In order to warrant the next higher 100 percent rating, the evidence must show total occupational and social impairment due to such symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2016).

Based on the evidence of record, the Board finds that a rating in excess of 70 percent is not warranted for the period since August 1, 2016.  

Specifically, at the Veteran's August 2016 examination, he reported symptoms of intrusive thoughts, avoidance, persistently negative emotions, exaggerated startle response, sleep disturbances, hypervigilance, depression, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  On examination, the Veteran was oriented as to time, place, person, and purpose.  His memory was fair and his personal hygiene and appearance were appropriate.  His thought processes were relevant, coherent, and goal-directed.  While the Veteran reported being depressed, he denied suicidal and homicidal ideations, delusions, or hallucinations.  The examiner noted that the Veteran posed no threat to self or others.  The Veteran had partial insight, fair judgment, and poor abstract thinking.  The Veteran's concentration was fair, and the examiner noted that he was able to manage his own financial affairs.  Characterizing the Veteran's level of impairment as severe, the examiner diagnosed the Veteran with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Significantly, however, the examiner did not find total occupational and social impairment due to such symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  

Next, although the general rating formula provides specific examples of symptoms that may result from acquired psychiatric disorders, the Board emphasis that its analysis should not be limited to only these symptoms, but should also consider other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.   

In this case, it is clear that the Veteran's disorder reflects some impact on his social and occupational functioning.  For example, he routinely engages in social avoidance, has difficulty establishing and maintaining effective work and social relationships, and adapting to stressful circumstances.  Nevertheless, the Veteran's symptoms do not rise to the level of total social and occupational impairment such that a rating in excess of 70 percent is warranted.  The fact that the Veteran has been married for over 40 years, has a strong family support network, and maintains a stable relationship with his two children supports this conclusion.  Moreover, each of the providers who examined the Veteran noted his ability to function independently and/or manage his own financial affairs throughout the entire period on appeal. 

The Board has additionally considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).   

In this case, the Veteran was assigned a GAF score of 55 in March 2008 and a score of 50 in July 2010.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  By comparison, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  On the other hand, a GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Finally, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

Here, the Board finds that the Veteran's GAF scores of 55/50 are representative of the symptoms that examiners have observed during the period on appeal, and adequately reflect the 50 and 70 percent disability ratings the Veteran was assigned prior to, and after, August 1, 2016, respectively.   

In considering the appropriate disability rating, the Board has also considered the Veteran and his spouse's statements that the Veteran's PTSD is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran and his wife are competent to report the Veteran's PTSD symptoms, as this only requires personal knowledge perceived through their senses, they are not competent to identify a specific level of disability for the Veteran's PTSD according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current period on appeal, and who have rendered pertinent medical opinions in conjunction with their evaluations.  The medical findings as provided in the Veteran's examination reports dated March 2008, July 2010, February 2016, and August 2016, directly address the criteria under which the Veteran's disability has been evaluated.  Therefore, based on the evidence of record, the Board determines that an increased rating is not warranted for the Veteran's PTSD based on the symptoms he has demonstrated throughout the entire period on appeal.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of the Veteran's symptoms related to the issue on appeal, and concludes that the applicable diagnostic code adequately addresses these symptoms.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not so unusual that they fall outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, based on the evidence of record, the Board finds that an increased rating for the Veteran's PTSD is not warranted for any period on appeal.  As such, the appeal is denied.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, as noted above, this appeal was remanded by the Board in February 2016, the Board remanded this appeal in order to obtain additional records and a new VA examination.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA and private treatment records have been obtained and the Veteran was provided with a VA examination in July 2016.  The Board finds that the examination is adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, prior to August 1, 2016, is denied. 

A rating in excess of 70 percent for an acquired psychiatric disorder, diagnosed as PTSD, since August 1, 2016, is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


